                            Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 1 of 33

AO 442 (Rev. 11/11)      Arrest Warrant




                                               UNITED STATES DISTRICT COURT
                                                                                   for the

                                                                         District of Columbia

                        United States of America
                                       v.                                            )
                                                                                             Case: 1:21-mj-00217
                                                                                     )       Assigned to: Judge Faruqui, Zia M
                              William Pope
                                                                                     )       Assign Date: 2/10/2021
                                                                                     )       Description: COMPLAINT W/ARREST WARRANT
                                                                                     )
                                                                                     )
                                  Defendant


                                                                  ARREST WARRANT
To:          Any authorized law enforcement officer

             YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) _Wjlliaml~_Qp-e,--                                                                                                        _
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment              0    Superseding Indictment                 0 Information            0 Superseding Information           11: Complaint
o     Probation Violation Petition                 0 Supervised Release Violation Petition                  0 Violation Notice            0 Order of the Court

This offense is briefly described as follows:
18 U.S.C. 1512(c)(2)- Obstructing or Impeding Any Official Proceeding
18 U.S.c. 23 I (a)(3)- Civil Disorder
18 U.S.C. I 752(a)( 1)- Entering and Remaining    in a Restricted Building or Grounds
18 U.S.C. I 752(a)(2)- Disorderly and Disruptive Conduct in a Restricted     Building or Grounds
40 U.S.c. 51 04(e)(2)(D)- Disorderly Conduct in a Capitol Building
40 U.S.c. 5104(e)(2)(E)-lmpeding       Passage Through the Capitol Grounds or Buildings
40 U.S.c. 51 04(e)(2)(G)-   Parading, Demonstrating,   or Picketing in a Capitol Building
                                                                                                                                   2021.02.10
Date:              02/10/202 I
                                                                                                                                   12:49:57 -05'00'
                                                                                                            Issuing officer's signature

City and state:                           Washington, D.C.                                   Zia M. Faruqui, U.S. Magistrate Judge
                                                                                                              Printed name and title


                                                                                Return

            This warrant was received on           (date)      ;2   f   12.120.2.1       , and the person was arrested on (date)           02{,Zlzoz(
at   (city and state)              IOpiZ.'" c.. J ,<. .s
Date:          21 IZ/Z02           i


                                                                                                              Printed name and t/ite
                   Case 5:21-mj-05017-ADM Document 1 Filed 02/16/21 Page 1 of 1
                   Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 2 of 33
               CLERK’S COURTROOM MINUTE SHEET – CRIMINAL – MAGISTRATE JUDGE


UNITED STATES OF AMERICA,                                                            Case No: 21-mj-5017-ADM
                                                                                     AUSA: Skipper Jacobs
                         Plaintiff,                                                  Defendant: Jerold Berger
v.

WILLIAM POPE,
                         Defendant.

 JUDGE:                           Judge Angel D. Mitchell       DATE:                             February 16, 2021
 DEPUTY CLERK:                    Heather Tildes                TAPE/REPORTER:                    Zoom @ 2:25 pm
 INTERPRETER:                     _________________             PROBATION:                        Christina Stapp

                                                     PROCEEDINGS

 ☐ Initial Appearance                   ☐ Initial Revocation Hearing                ☐ Bond Hearing
 ☐ Detention Hearing                    ☒ Initial Rule 5(c)(3) – 21 min.            ☐ Bond Revocation Hearing
 ☐ Arraignment                          ☐ Preliminary Hearing                       ☐ Status Conference
 ☐ Discovery Conference                 ☐ Pretrial Conference                       ☐ In-Court Hearing

 ☐ Defendant sworn                       ☐ Examined re: financial status            ☒ Counsel retained

 ☒ Charges and penalties explained to defendant                                     ☒ Advised of Due Process Protections Act
 ☒ Constitutional Rights Explained    ☒ Felony                                      ☐ Misdemeanor
 ☐ Declines to Waive Indictment       ☐ Will be presented to next Grand Jury
 ☐ Signed Waiver of Indictment        ☐ Information filed
 ☐ Advised of Rights Under Rule _______                                             ☐ Signed Consent to Transfer ______


 ☐ Waived Reading              ☐ Read to Defendant:         ☐ Indictment       ☐ Information         ☒ Complaint
 ☐ Number of Counts:           ☐ Guilty                     ☐ Not Guilty

 ☐ Bond Revoked                         ☐ Bail Fixed at: $_____________
 ☒ Release Order executed               ☐ Continued on present conditions           ☐ Remanded to Custody




 ☒ Defendant’s next appearance:         Preliminary Hearing on March 1, 2021 at 1:00 PM before Judge Mitchell via Zoom.


OTHER: Defendant appears via videoconference and with retained counsel. Defendant orally consents to appear via
videoconference for this hearing. Defendant waives his right to an identity hearing and production of the warrant. The court
releases defendant on conditions of pretrial release with the conditions as stated on the record. Formal Order of Conditions of
Release to follow.




                                                                                                                                  4
                     Case 5:21-mj-05017-ADM Document 1-1 Filed 02/16/21 Page 1 of 1
                     Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 3 of 33
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                               District of &ROXPELD

                  United States of America                                 )
                             v.                                            )
William Pope, (DOB: XXXXXXXXX)                                             )       Case No.
Michael Pope, (DOB: XXXXXXXX)                                              )
                                                                           )
                                                                           )
                                                                           )
                           Defendant(s)


                                                    CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      January 6, 2021                   in the county of                                    in the
                          LQWKH'LVWULFWRI        &ROXPELD , the defendant(s) violated:

             Code Section                                                             Offense Description
             18 U.S.C. 1512(c)(2)- Obstructing or Impeding Any Official Proceeding
             18 U.S.C. 231(a)(3)- Civil Disorder
             18 U.S.C. 1752(a)(1)- Entering and Remaining in a Restricted Building or Grounds
             18 U.S.C. 1752(a)(2)- Disorderly and Disruptive Conduct in a Restricted Building or Grounds
             40 U.S.C. 5104(e)(2)(D)- Disorderly Conduct in a Capitol Building
             40 U.S.C. 5104(e)(2)(E)- Impeding Passage Through the Capitol Grounds or Buildings
             40 U.S.C. 5104(e)(2)(G)- Parading, Demonstrating, or Picketing in a Capitol Building


         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u    Continued on the attached sheet.


                                                                                                           Complainant’s signature

                                                                                                  Clay Chase, Special Agent
                                                                                                           Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH

Date:             02/10/2021
                                                                                                              Judge’s signature

City and state:                         :DVKLQJWRQ'&                             Zia M. Faruqui, U.S. Magistrate Judge
                                                                                                           Printed name and title



                                                                                                                                               5
Case 5:21-mj-05017-ADM Document 2 Filed 02/16/21 Page 1 of 3
Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 4 of 33




                                                                6
Case 5:21-mj-05017-ADM Document 2 Filed 02/16/21 Page 2 of 3
Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 5 of 33




                                                                7
         Case 5:21-mj-05017-ADM Document 2 Filed 02/16/21 Page 3 of 3
         Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 6 of 33




X




    2/16/2021


                                     U.S. Magistrate Judge Angel D. Mitchell




                                                                               8
        Case 5:21-mj-05017-ADM Document 3 Filed 02/26/21 Page 1 of 2
        Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 7 of 33




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA :                  CRIMINAL NO.
                            :
     v.                     :               MAGISTRATE NO. 21-MJ-217-01-02
                            :
WILLIAM POPE, and           :
 MICHAEL POPE,              :                VIOLATIONS:
                            :               18 U.S.C. § 231(a)(3)
                Defendants. :               (Civil Disorder)
                            :               18 U.S.C. §§ 1512€(2),
                            :               (Obstruction of an Official Proceeding)
                            :               18 U.S.C. § 1752(a)(1)
                            :               (Entering and Remaining in a Restricted
                            :               Building or Grounds)
                            :               18 U.S.C. § 1752(a)(2)
                            :               (Disorderly and Disruptive Conduct in a
                            :               Restricted Building or Grounds)
                            :               40 U.S.C. § 5104€(2)(D)
                            :               (Disorderly Conduct in
                            :               a Capitol Building)
                            :               40 U.S.C. § 5104€(2)€
                            :               (Impeding Passage Through the Capitol
                            :               Grounds or Buildings)
                            :               40 U.S.C. § 5104€(2)(G)
                            :               (Parading, Demonstrating, or Picketing in
                            :               a Capitol Building)


                          LIMITED ENTRY OF APPEARANCE

To:   The Clerk of the Court and all parties of record.

      I am admitted or otherwise authorized to practice in this Court, and I appear in this case

      as limited counsel for the Defendant, William Pope, for the Rule 5 Hearing only.



                                                    /s/ Jerold E. Berger
                                                    Jerold E. Berger, #01730
                                                    Attorney for Defendant
                                                    Law Office of Jerold E. Berger
                                                    1208 SW Tyler Street




                                                                                                   9
Case 5:21-mj-05017-ADM Document 3 Filed 02/26/21 Page 2 of 2
Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 8 of 33




                                 Topeka, KS 66612
                                 jeroldeberger@aol.com
                                 TEL:785-232-3540
                                 FAX: 785-235-5502




                                                                10
            Case 5:21-mj-05017-ADM Document 4 Filed 02/26/21 Page 1 of 2
            Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 9 of 33




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA :                   CRIMINAL NO.
                            :
     v.                     :                MAGISTRATE NO. 21-MJ-217-01-02
                            :
WILLIAM POPE, and           :
 MICHAEL POPE,              :                 VIOLATIONS:
                            :                18 U.S.C. § 231(a)(3)
                Defendants. :                (Civil Disorder)
                            :                18 U.S.C. §§ 1512€(2),
                            :                (Obstruction of an Official Proceeding)
                            :                18 U.S.C. § 1752(a)(1)
                            :                (Entering and Remaining in a Restricted
                            :                Building or Grounds)
                            :                18 U.S.C. § 1752(a)(2)
                            :                (Disorderly and Disruptive Conduct in a
                            :                Restricted Building or Grounds)
                            :                40 U.S.C. § 5104€(2)(D)
                            :                (Disorderly Conduct in
                            :                a Capitol Building)
                            :                40 U.S.C. § 5104€(2)€
                            :                (Impeding Passage Through the Capitol
                            :                Grounds or Buildings)
                            :                40 U.S.C. § 5104€(2)(G)
                            :                (Parading, Demonstrating, or Picketing in
                            :                a Capitol Building)


                   MOTION FOR LEAVE TO WITHDRAW AS COUSEL
                        FOR DEFENDANT WILLIAM POPE

       AND NOW, comes Jerold E. Berger, to file the within Motion for Leave to Withdraw as

Counsel for Defendant, William Pope as follows:



       1.       Jerold E. Berger, was retained by William Pope for representation in the Rule 5

                Hearing in the above captioned matter.

       2.       The limited representation in the Rule 5 Hearing has concluded.




                                                                                                  11
         Case 5:21-mj-05017-ADM Document 4 Filed 02/26/21 Page 2 of 2
        Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 10 of 33




       3.     Jerold E. Berger has advised the Defendant to seek alternate counsel.



       WHEREFORE, Jerold E. Berger respectfully request that this Court grant his Motion

for Leave to Withdraw as Counsel and grant them leave to withdraw their appearance for the

Defendant, William Pope, in this action.




                                                   Respectfully Submitted,

                                                   /s/ Jerold E. Berger
                                                   Jerold E. Berger, #01730
                                                   Attorney for Defendant
                                                   Law Office of Jerold E. Berger
                                                   1208 SW Tyler Street
                                                   Topeka, KS 66612
                                                   jeroldeberger@aol.com
                                                   TEL:785-232-3540
                                                   FAX: 785-235-5502




                                                                                             12
                  Case 5:21-mj-05017-ADM Document 5 Filed 03/01/21 Page 1 of 1
                 Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 11 of 33
              CLERK’S COURTROOM MINUTE SHEET – CRIMINAL – MAGISTRATE JUDGE


UNITED STATES OF AMERICA,                                                       Case No: 21-mj-5017-ADM
                                                                                AUSA: Skipper Jacobs
                        Plaintiff,                                              Defendant: Jerold Berger
v.

WILLIAM POPE,
                        Defendant.

 JUDGE:                         Judge Angel D. Mitchell      DATE:                          March 1, 2021
 DEPUTY CLERK:                  Heather Tildes               TAPE/REPORTER:                 Zoom @ 1:01 pm
 INTERPRETER:                   _________________            PROBATION:                     ________________________

                                                  PROCEEDINGS

 ☐ Initial Appearance                 ☐ Initial Revocation Hearing              ☐ Bond Hearing
 ☐ Detention Hearing                  ☐ Initial Rule 5(c)(3)                    ☐ Bond Revocation Hearing
 ☐ Arraignment                        ☐ Preliminary Hearing                     ☒ Status Conference – 12 min.
 ☐ Discovery Conference               ☐ Pretrial Conference                     ☐ In-Court Hearing

 ☐ Defendant sworn                    ☐ Examined re: financial status           ☐ Counsel appointed

 ☐ Charges and penalties explained to defendant                                 ☐ Advised of Due Process Protections Act
 ☐ Constitutional Rights Explained     ☐ Felony                                 ☐ Misdemeanor
 ☐ Declines to Waive Indictment        ☐ Will be presented to next Grand Jury
 ☐ Signed Waiver of Indictment         ☐ Information filed
 ☐ Advised of Rights Under Rule _______                                         ☐ Signed Consent to Transfer ______


 ☐ Waived Reading            ☐ Read to Defendant:         ☐ Indictment     ☐ Information       ☐ Complaint
 ☐ Number of Counts:         ☐ Guilty                     ☐ Not Guilty

 ☐ Bond Revoked                       ☐ Bail Fixed at: $_____________
 ☐ Release Order executed             ☒ Continued on present conditions         ☐ Remanded to Custody




OTHER: Defendant appears via videoconference and with counsel. Defendant orally consents to appear via videoconference
for this hearing. Defendant’s [4] Motion for Leave to Withdraw as Counsel for Defendant William Pope is denied without
prejudice to be renewed in accordance with Rule 83.5.5.




                                                                                                                           13
          Case 5:21-mj-05017-ADM Document 6 Filed 03/04/21 Page 1 of 8
         Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 12 of 33




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA                     :
                                             :
                                             :              Case No. 21-mj-5017
               v.                            :
                                             :
WILLIAM POPE                                 :

                    GOVERNMENT’S MOTION TO RECONSIDER AND
                         VACATE PRELIMINARY HEARING

       The United States of America, by and through Skipper Jacobs, Assistant United States

Attorney for the District of Kansas, respectfully requests the following: (1) that the Court

reconsider its ruling that Mr. Pope remains entitied to a preliminary hearing in the District of

Kansas; (2) that the Court vacate the preliminary hearing. The government submits this ruling will

conclude proceedings under Rule 5 and complete transfer of this case to the District Court for the

District of Columbia. The government requests that the following points and authorities, as well

as any other facts, arguments and authorities presented at any hearing on the motion, be considered

in the Court’s determination regarding the motion.

                                 Facts and Procedural History

                                           A. General

       On February 10, 2021, defendant was charged by Criminal Complaint issued by U.S.

Magistrate Judge Zia M. Faruqui from the United States District Court for the District of Columbia

in U.S. v. William Pope and Michael Pope, 21-mj-00217. On the same date, a warrant for the

defendant’s arrest was issued by the same U.S. Magistrate Judge. On February 12, 2021, the

defendant was arrested within this district and appeared for an Initial Rule 5(c)(3) hearing on

February 16, 2021. (Doc. 1.) At that hearing, the Court set a Preliminary Hearing for March 1,

2021. (Doc. 1).

                                                 1


                                                                                                      14
         Case 5:21-mj-05017-ADM Document 6 Filed 03/04/21 Page 2 of 8
        Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 13 of 33




       On February 17, 2021, the defendant was charged by Indictment in United Stated District

Court for the District of Columbia in United States v. William Pope and Michael Pope, Case

Number 21-c-128, with the following counts: one count of Civil Disorder, in Violation of 18

U.S.C. § 231(a)(3); one count of Obstruction of an official proceeding and Aiding and Abetting,

in violation of 18 U.S.C. § 1512(c)(2) and 2; one count of Entering and Remaining in a Restricted

Building or Grounds, in violation of 18 U.S.C. § 1752(a)(1); one count of Disorderly and

Disruptive Conduct in a Restricted Building or Grounds, in violation of 18 U.S.C. § 1752(a)(2);

one count of Impeding Ingress and Egress in a Restricted Building or Grounds, in violation of 18

U.S.C. § 1752(a)(3); one count of Disorderly Conduct in a Capitol Building, in violation of 40

U.S.C. § 5104(e)(2)(D); one count of Impeding Passage Through the Capitol Grounds or

Buildings, in violation of 40 U.S.C.§ 5104(e)(2)(E); and one count of Parading, Demonstrating, or

Picketing in a Capitol Building, in violation of 40 U.S.C.§ 5104(e)(2)(G).

       The indictment issued in the District of Columbia is attached as Exhibit A.

                                    B. Proceedings in Kansas

       On February 26, 2021, counsel for defendant in Kansas filed a Motion to Withdraw. (Doc.

4). The parties appeared on March 1, 2021, for the previously scheduled hearing. (Doc. 5). Prior

to the hearing the government provided the Court and counsel a copy of the Indictment issued in

the District of Columbia via email. The government took the position that based on the return of

the Indictment issued by the grand jury in the District of Columbia that the premlinary hearing on

the Complaint was no longer needed and no further action on this matter was needed in the District

of Kansas. The Court disagreed and found that Mr. Pope remained entitiled to a preliminary

hearing. The Court further held that because the defendant was not in custody, a preliminary




                                                2


                                                                                                     15
          Case 5:21-mj-05017-ADM Document 6 Filed 03/04/21 Page 3 of 8
         Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 14 of 33




hearing was required within 21 days of the first appearance and that should the defendant move to

dismiss the complaint the Court would consider that request.

       The Court also denied the Motion to Withdraw without prejudice. (Doc. 5).

                      C. Proceedings and Matters in the District of Columbia

       The undersigned understands based on consultation with counsel in the Distric of Columbia

the following. The defendant has been appointed counsel for his criminal case in the District of

Columbia, namely Terry Eaton. An initial appearance on the Indictment has already been

scheduled in the District of Columbia for March 5, 2021 at 1:00 PM, whereby the defendant has

been directed by counsel to appear by video. Undersigned has also been informed that counsel for

the defendant in the District of Columbia has informed the government that they also believe that

Mr. Pope does not have a legal right to a preliminary hearing following the filing of an Indictment.

And, Counsel for the defendant in the District of Columbia is also working with the defendant to

file a pro se waiver in Kansas.

                                  Legal Authority and Argument

       The government requests the Court reconsider its ruling that the defendant remains entitled

to a preliminary hearing, requests that the preliminary hearing be vacated, and as a result that

proceedings in the District of Kansas are therby conducted, thus faciliting the transfer of this matter

to the District Court for the District of Columbia.

       Federal Rule of Criminal Procedure 5(c)(3)(C) provides that if the defendant is arrested in

a district other than the district where the offense was allegedly committed, the magistrate judge

must hold a preliminary hearing as directed by Federal Rule of Criminal Procedure 5.1. Federal

Rule of Criminal Procedure 5.1 provides in relevant part:




                                                  3


                                                                                                          16
          Case 5:21-mj-05017-ADM Document 6 Filed 03/04/21 Page 4 of 8
         Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 15 of 33




       (a) In General. If a defendant is charged with an offense other than a petty offense,

       a magistrate judge must conduct a preliminary hearing unless:

               (1) the defendant waives the hearing;

               (2) the defendant is indicted;

               …

Here the defendant was indicted in the District of Columbia, as such, pursuant to Rule 5 and 5.1,

the defendant is no longer entitlted to a preliminary hearing.

       The government’s conclusion is supported by interpretations and applications of Rule 5.1.

In United States v. McDowell, Judge Lungstrum found, “where the defendant is already indicted

no purpose is served by a preliminary hearing,” and the defendant “is not entitled” to a preliminary

hearing. No. 09-20133, 2010 WL 5014445, at *4 (D. Kan. Dec. 3, 2010); accord United States v.

Gieswein, No. CIV-11-21-F, 2011 WL 13071652, at *7 (W.D. Okla. July 21, 2011), aff’d 495 F.

App’x 944 (10th Cir. 2012) (“[N]o preliminary hearing is required if a defendant is indicted.”).

The McDowell, opinion cites Barrett v. United States, 270 F.2d 772, 776 (8th Cir. 1956) and

Swingle v. United States, 389 F.2d 220, 223 (10th Cir. 1968) for the proposition that where the

defendant is indicted no purpose is served by having the preliminary hearing. Barrett, relies on an

earlier opinion in Barber v. United States, 142 F.2d 805, 807 (4th Cir. 1944) which held:

       …The only purpose of a preliminary hearing is to determine whether there is

       sufficient evidence against an accused to warrant his being held for action by a

       grand jury; and, after a bill of indictment has been found, there is no occasion for

       such hearing.

Barrett, 270 F.2d at 776 (8th Cir. 1959).




                                                 4


                                                                                                       17
          Case 5:21-mj-05017-ADM Document 6 Filed 03/04/21 Page 5 of 8
         Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 16 of 33




       The nature of preliminary examinations is explained by United States v. Kysar, 459 F.2d

422 (10th Cir. 1972). In Kysar, the defendant contended that an earlier dismissal of a Complaint

barred his prosecution by Indictment. Id. at 423. The Kysar Court explained, “[t]he preliminary

examination has as its sole function the determination of whether sufficient evidence exists to

warrant the defendant's detention.” Id. However, Kysar goes on to say, “the return of an

indictment by a grand jury is a conclusive determination of the issue of probable cause.” Id. at

424. Likewise in United States v. Stanfield, 350 F.2d 518 (10th Cir. 1965), the appeallant

defendant claimed that, prior to receving counsel, he had waived his right to a preliminary hearing

on the advise of a Deputy United States Marshal. Id. at 519. While the record of that case appears

to not have been fully developed, the Stanfield Court ruled:

       Granting that appellant did not have counsel at the time he waived a preliminary

       hearing and that such waiver was made upon the advice of a deputy marshal, in

       view of the subsequent indictment and trial to a jury with retained counsel, we can

       see no possible prejudice to appellant.

       Ruling of various other Cirucits have applied the plain language of Rule 5.1 to find that

where a defendant is subsequently indicted following arrest, he no longer is entitled to a

preliminary hearing. U.S. v. Verkuilen, 690 F.2d 648 (7th Cir. 1982) (where information charging

defendant with failure to file tax return was filed in district court, defendant had no right to

preliminary hearing); U.S. v. Werbrouck, 589 F.2d 273 (7th Cir. 1978) (denial of demand for

preliminary hearing after indictment was not error where such hearing was unnecessary in that its

purpose was to determine probable cause and grand jury had already made such determination);

U.S. v. Daras, 462 F.2d 1361 (9th Cir. 1972) (indictment established probable cause and made

preliminary hearing unnecessary); U.S. v. Dorsey, 462 F.2d 361(3d Cir. 1972) (no preliminary



                                                 5


                                                                                                      18
          Case 5:21-mj-05017-ADM Document 6 Filed 03/04/21 Page 6 of 8
         Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 17 of 33




hearing is necessary where defendant is indicted prior to his arrest); U.S. v. Lauchli, 444 F.2d 1037

(7th Cir. 1971) (Failure to hold preliminary hearing was not reversible error where the complaint

procedure was superseded by indictment); Austin v. U.S., 408 F.2d 808. (9th Cir. 1969) (return of

an indictment establishes probable cause and eliminates need for preliminary examination); Grant

v. U.S., 406 F.2d 1295 (5th Cir. 1969) (subsequent indictment of accused cured any possible error

in denial of right to preliminary hearing); Schultz v. U.S., 360 F.2d 616 (5th Cir. 1966) (even if

accused waived only removal hearing, his subsequent indictment by federal grand jury would cure

any omission of preliminary hearing); Vincent v. U.S., 337 F.2d 891 (8th Cir. 1964) (regardless

of any misunderstanding defendant might have had when he waived preliminary hearing, trial

court committed no error prejudicial to the defendant by reason of its subsequent refusal to reopen

question of defendant's probable commission of an offense where defendant was indicted by grand

jury; U.S. v. Barone, 311 F.Supp. 496 (W.D.Pa.1970) (where defendant is indicted by grand jury,

any possible error in denial of preliminary hearing is cured); U.S. v. Brace, 192 F.Supp. 714 (D.C.

Md.1961) (defendant arrested on warrant issued on complaint was properly held to answer in

district court without hearing where, after arrest but prior to date set for hearing, indictment was

returned for crime charged in complaint).

                                         CONCLUSION

       The facts of the case here are consistant with the ordinary course of events reflected in Rule

5.1 and cases applying it. The defendant was arrested on a Criminal Complaint on Friday February

12, 2021. He was seen for an intial appearance on Tuesday Feburary 16, 2021 and a preliminary

hearing was set for Monday March 1, 2021. The day following his initial appearance, Wednesday,

February 17, 2021, a grand jury retruned an indictment charging him with the same or substantially

similar offenses listed in the Complaint. Thus, the probable cause determination for which the



                                                 6


                                                                                                        19
          Case 5:21-mj-05017-ADM Document 6 Filed 03/04/21 Page 7 of 8
         Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 18 of 33




preliminary hearing is intended, was found and sastisfied by the grand jury in the District of

Columbia on Febraury 17, 2021. As such, the government respectfully requests this Court: (1)

reconsider its ruling that Mr. Pope is entitled to a preliminary hearing; (2) vacate the prelimaary

hearing in this case; and (3) transfer of the case to the District of Columbia.




                                                      Respectfully submitted,

                                                      s/Skipper S. Jacobs
                                                      Skipper S. Jacobs, #26848
                                                      Assistant United States Attorney
                                                      444 SE Quincy, Suite 290
                                                      Topeka, KS 66683
                                                      Phone: (785) 295-2850
                                                      Fax: (785) 295-2853
                                                      Skipper.jacobs@usdoj.gov



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of March, 2021, I electronically filed the foregoing

Motion with the Clerk of the Court by using the CM/ECF system which will send an electronic

copy to counsel of record. Based on the current status of the case, it is undersigned’s understanding

that Jerold Berger remains counsel of record for the defendant.



                                               s/Skipper S. Jacobs
                                               Skipper S. Jacobs, #26848
                                               Assistant United States Attorney




                                                  7


                                                                                                        20
         Case 5:21-mj-05017-ADM Document 6 Filed 03/04/21 Page 8 of 8
        Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 19 of 33




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA                    :
                                            :
                                            :             Case No. 21-mj-05017
              v.                            :
                                            :
WILLIAM POPE                                :


                                           ORDER

       Upon consideration of the motion to vate the preliminary hearing,

       ORDERED, that the Government’s Motion is hereby GRANTED and the preliminary

hearing, which this Court ordered to occur within seven (7) days of March 1, 2021, is hereby

VACATED.


                                            __________________________________
                                            Angel D. Mitchell
                                            United States Magistrate Judge
                                            For the District of Columbia




                                                8


                                                                                               21
Case 5:21-mj-05017-ADM Document 6-1 Filed 03/04/21 Page 1 of 4
Case
 Case1:21-mj-00217-ZMF
       1:21-cr-00128-RC Document
                        Document 88 Filed
                                    Filed 03/05/21
                                          02/17/21 Page
                                                   Page 20
                                                        1 ofof433




                                                                    22
Case 5:21-mj-05017-ADM Document 6-1 Filed 03/04/21 Page 2 of 4
Case
 Case1:21-mj-00217-ZMF
       1:21-cr-00128-RC Document
                        Document 88 Filed
                                    Filed 03/05/21
                                          02/17/21 Page
                                                   Page 21
                                                        2 ofof433




                                                                    23
Case 5:21-mj-05017-ADM Document 6-1 Filed 03/04/21 Page 3 of 4
Case
 Case1:21-mj-00217-ZMF
       1:21-cr-00128-RC Document
                        Document 88 Filed
                                    Filed 03/05/21
                                          02/17/21 Page
                                                   Page 22
                                                        3 ofof433




                                                                    24
Case 5:21-mj-05017-ADM Document 6-1 Filed 03/04/21 Page 4 of 4
Case
 Case1:21-mj-00217-ZMF
       1:21-cr-00128-RC Document
                        Document 88 Filed
                                    Filed 03/05/21
                                          02/17/21 Page
                                                   Page 23
                                                        4 ofof433




                                                                    25
         Case 5:21-mj-05017-ADM Document 8 Filed 03/04/21 Page 1 of 2
        Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 24 of 33




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA :                 CRIMINAL NO.
                            :
     v.                     :              MAGISTRATE NO. 21-MJ-217-01-02
                            :
WILLIAM POPE, and           :
 MICHAEL POPE,              :               VIOLATIONS:
                            :              18 U.S.C. § 231(a)(3)
                Defendants. :              (Civil Disorder)
                            :              18 U.S.C. §§ 1512€(2),
                            :              (Obstruction of an Official Proceeding)
                            :              18 U.S.C. § 1752(a)(1)
                            :              (Entering and Remaining in a Restricted
                            :              Building or Grounds)
                            :              18 U.S.C. § 1752(a)(2)
                            :              (Disorderly and Disruptive Conduct in a
                            :              Restricted Building or Grounds)
                            :              40 U.S.C. § 5104€(2)(D)
                            :              (Disorderly Conduct in
                            :              a Capitol Building)
                            :              40 U.S.C. § 5104€(2)€
                            :              (Impeding Passage Through the Capitol
                            :              Grounds or Buildings)
                            :              40 U.S.C. § 5104€(2)(G)
                            :              (Parading, Demonstrating, or Picketing in
                            :              a Capitol Building)


            AMENDED MOTION FOR LEAVE TO WITHDRAW AS COUSEL
                     FOR DEFENDANT WILLIAM POPE

       AND NOW, comes Jerold E. Berger, to file the within Motion for Leave to Withdraw as

Counsel for Defendant, William Pope as follows:



       1.     Jerold E. Berger, was retained by William Pope for representation in the Rule 5

              Hearing in the above captioned matter.

       2.     The limited representation in the Rule 5 Hearing has concluded.




                                                                                                26
         Case 5:21-mj-05017-ADM Document 8 Filed 03/04/21 Page 2 of 2
        Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 25 of 33




       3.     Jerold E. Berger has advised the Defendant to seek alternate counsel.

       4.     The Defendant has been appointed alternate counsel, Terry Eaton, of Eaton Law

              Firm.



       WHEREFORE, Jerold E. Berger respectfully request that this Court grant his Motion

for Leave to Withdraw as Counsel and grant them leave to withdraw their appearance for the

Defendant, William Pope, in this action.




                                                   Respectfully Submitted,

                                                   /s/ Jerold E. Berger
                                                   Jerold E. Berger, #01730
                                                   Attorney for Defendant
                                                   Law Office of Jerold E. Berger
                                                   1208 SW Tyler Street
                                                   Topeka, KS 66612
                                                   jeroldeberger@aol.com
                                                   TEL:785-232-3540
                                                   FAX: 785-235-5502




                                                                                              27
          Case 5:21-mj-05017-ADM Document 9 Filed 03/05/21 Page 1 of 2
         Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 26 of 33




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA :                   CRIMINAL NO.
                            :
     v.                     :                MAGISTRATE NO. 21-MJ-217-01-02
                            :
WILLIAM POPE, and           :
 MICHAEL POPE,              :                 VIOLATIONS:
                            :                18 U.S.C. § 231(a)(3)
                Defendants. :                (Civil Disorder)
                            :                18 U.S.C. §§ 1512€(2),
                            :                (Obstruction of an Official Proceeding)
                            :                18 U.S.C. § 1752(a)(1)
                            :                (Entering and Remaining in a Restricted
                            :                Building or Grounds)
                            :                18 U.S.C. § 1752(a)(2)
                            :                (Disorderly and Disruptive Conduct in a
                            :                Restricted Building or Grounds)
                            :                40 U.S.C. § 5104€(2)(D)
                            :                (Disorderly Conduct in
                            :                a Capitol Building)
                            :                40 U.S.C. § 5104€(2)€
                            :                (Impeding Passage Through the Capitol
                            :                Grounds or Buildings)
                            :                40 U.S.C. § 5104€(2)(G)
                            :                (Parading, Demonstrating, or Picketing in
                            :                a Capitol Building)


    RESPONSE TO GOVERNMENT’S MOTION TO RECONSIDER AND VACATE
                      PRELIMINARY HEARING

        COMES NOW, the Defendant, William Pope, by and through his counsel, Jerold E.

Berger, and respectfully requests that the Court find a Preliminary Hearing is not necessary in

this case.



        1.     The Defendant agrees with the facts and conclusions laid out in the Government’s

               Motion to Reconsider and Vacate Preliminary Hearing.




                                                                                                  28
            Case 5:21-mj-05017-ADM Document 9 Filed 03/05/21 Page 2 of 2
           Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 27 of 33




       WHEREFORE, the Defendant requests the Court adopt the findings of the

Government’s Motion to Reconsider and Vacate Preliminary Hearing and transfer this case to

the District of Columbia where all the indictments have been issued.



                                                     Respectfully Submitted,

                                                     /s/ Jerold E. Berger
                                                     Jerold E. Berger, #01730
                                                     Attorney for Defendant
                                                     Law Office of Jerold E. Berger
                                                     1208 SW Tyler Street
                                                     Topeka, KS 66612
                                                     jeroldeberger@aol.com
                                                     TEL:785-232-3540
                                                     FAX: 785-235-5502



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of March, 2021, I electronically filed the foregoing

Motion with the Clerk of the Court by using the CM/ECF system which will send an electronic

copy to:



       Skipper S. Jacobs
       Skipper.jacobs@usdoj.gov

       Terry Eaton
       Terry.@eatonlawfirm.net




                                                     /s/ Jerold E. Berger
                                                     Jerold E. Berger, #07130
                                                     Attorney for Defendant




                                                                                                    29
       Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 28 of 33


MIME−Version:1.0
From:KSD_CMECF@ksd.uscourts.gov
To:ksd_nef@localhost.localdomain
Bcc:
−−Case Participants: Jerold E. Berger (jebergerlaw@gmail.com, jeroldeberger@aol.com),
Skipper Seay Jacobs (angela.bramhall@usdoj.gov, caseview.ecf@usdoj.gov,
skipper.jacobs@usdoj.gov), Magistrate Judge Angel D. Mitchell
(ksd_mitchell_chambers@ksd.uscourts.gov)
−−Non Case Participants: US Probation (ksp_cmecf@ksp.uscourts.gov)
−−No Notice Sent:

Message−Id:5258829@ksd.uscourts.gov
Subject:Activity in Case 5:21−mj−05017−ADM USA v. Pope Order on Motion for Reconsideration
Content−Type: text/html

                                           U.S. District Court

                                        DISTRICT OF KANSAS

Notice of Electronic Filing


The following transaction was entered on 3/5/2021 at 1:18 PM CST and filed on 3/5/2021

Case Name:       USA v. Pope
Case Number:     5:21−mj−05017−ADM
Filer:
Document Number: 11(No document attached)
Docket Text:
 ORDER granting as unopposed Government's [6] MOTION for Reconsideration of
Defendant's Right to Preliminary Hearing and to Vacate Preliminary Hearing by USA as to
William Pope (1). The Court further orders this case be transferred to the District of Columbia
as of this date. Signed by Magistrate Judge Angel D. Mitchell on 3/5/2021. (This is a TEXT
ENTRY ONLY. There is no.pdf document associated with this entry.) (ht)


5:21−mj−05017−ADM−1 Notice has been electronically mailed to:

Jerold E. Berger   jeroldeberger@aol.com, jebergerlaw@gmail.com

Skipper Seay Jacobs   skipper.jacobs@usdoj.gov, CaseView.ECF@usdoj.gov, angela.bramhall@usdoj.gov

5:21−mj−05017−ADM−1 Notice has been delivered by other means to:




                                                                                                    30
Case 5:21-mj-05017-ADM Document 12 Filed 03/05/21 Page 1 of 2
Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 29 of 33




                                                                 31
Case 5:21-mj-05017-ADM Document 12 Filed 03/05/21 Page 2 of 2
Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 30 of 33




                                                                 32
       Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 31 of 33



                      U.S. District Court
                DISTRICT OF KANSAS (Topeka)
 CRIMINAL DOCKET FOR CASE #: 5:21−mj−05017−ADM All Defendants

Case title: USA v. Pope                                      Date Filed: 02/16/2021
Other court case number: 21−mj−00217 District of Columbia

Assigned to: Magistrate Judge
Angel D. Mitchell

Defendant (1)
William Pope                         represented by Jerold E. Berger
                                                    Jerold E. Berger, Attorney at Law
                                                    1208 SW Tyler Street
                                                    Topeka, KS 66612
                                                    785−232−2727
                                                    Alternative Phone:
                                                    Cell Phone:
                                                    Email: jeroldeberger@aol.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Retained
                                                    Bar Number: 07130
                                                    Bar Status: Active

Pending Counts                                      Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                                   Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                          Disposition
Removal of arrested defendant to
the District of Columbia




                                                                                        1
       Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 32 of 33




Plaintiff
USA                                             represented by Skipper Seay Jacobs
                                                               Office of United States Attorney − Topeka
                                                               290 US Courthouse
                                                               444 SE Quincy
                                                               Topeka, KS 66683−3592
                                                               785−295−2850
                                                               Alternative Phone:
                                                               Cell Phone:
                                                               Email: skipper.jacobs@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Retained
                                                               Bar Number: 26848
                                                               Bar Status: Active
Email All Attorneys
Email All Attorneys and Additional Recipients

 Date Filed     #   Page Docket Text
 02/16/2021               ARREST (Rule 5(c)(3) Out) of William Pope. (mls) (Entered: 02/17/2021)
 02/16/2021     1         MINUTE ENTRY for INITIAL RULE 5(c)(3) proceedings held 2/16/2021
                          before Magistrate Judge Angel D. Mitchell as to William Pope. Defendant
                          orally consents to appear via videoconference for this hearing. Preliminary
                          Hearing set for 3/1/2021 at 01:00 PM via Video Conference − Zoom before
                          Magistrate Judge Angel D. Mitchell. (Zoom @ 2:25 pm) (Attachment: # 1
                          District of Columbia Complaint) (mls) (Entered: 02/17/2021)
 02/16/2021     2         ORDER SETTING CONDITIONS OF RELEASE as to defendant William
                          Pope. Signed by Magistrate Judge Angel D. Mitchell on 2/16/2021. (mls)
                          (Entered: 02/17/2021)
 02/26/2021     3         ENTRY OF APPEARANCE: by attorney Jerold E. Berger appearing for
                          William Pope (Berger, Jerold) (Entered: 02/26/2021)
 02/26/2021     4         MOTION to Withdraw Jerold E. Berger as Attorney by William Pope. (Berger,
                          Jerold) (Entered: 02/26/2021)
 03/01/2021     5         MINUTE ENTRY for Status Conference proceedings held before Magistrate
                          Judge Angel D. Mitchell as to William Pope on 3/1/2021. The court denies
                          without prejudice Defendant's 4 Motion for Leave to Withdraw as Counsel.
                          (Tape #Zoom at 1:01 pm) (ht) (Entered: 03/01/2021)
 03/04/2021     6         MOTION for Reconsideration of Defendant's Right to Preliminary Hearing and
                          to Vacate Preliminary Hearing by USA as to William Pope. (Attachments: # 1
                          Exhibit)(Jacobs, Skipper) (Entered: 03/04/2021)
 03/04/2021     7         ORDER regarding 6 Motion to Reconsider and Vacate Preliminary Hearing by
                          USA as to William Pope (1). The Defendant is ordered to file a Response to
                          government's motion no later Tuesday, March 9, 2021. Signed by Magistrate
                          Judge Angel D. Mitchell on 3/4/2021. (This is a TEXT ENTRY ONLY. There
                          is no.pdf document associated with this entry.) (ht) (Entered: 03/04/2021)

                                                                                                           2
     Case 1:21-mj-00217-ZMF Document 8 Filed 03/05/21 Page 33 of 33



03/04/2021   8      AMENDED MOTION to Withdraw Jerold E. Berger as Attorney by William
                    Pope. (Berger, Jerold) (Entered: 03/04/2021)
03/05/2021   9      RESPONSE TO MOTION by William Pope re 6 MOTION for Reconsideration
                    of Defendant's Right to Preliminary Hearing and to Vacate Preliminary
                    Hearing (Berger, Jerold) (Entered: 03/05/2021)
03/05/2021   10     ORDER denying without prejudice to refiling 8 Amended Motion for Leave to
                    Withdraw as Counsel for William Pope (1). See Order for further details.
                    Signed by Magistrate Judge Angel D. Mitchell on 3/5/2021. (ht) (Entered:
                    03/05/2021)
03/05/2021   11     ORDER granting as unopposed Government's 6 MOTION for Reconsideration
                    of Defendant's Right to Preliminary Hearing and to Vacate Preliminary Hearing
                    by USA as to William Pope (1). The Court further orders this case be
                    transferred to the District of Columbia as of this date. Signed by Magistrate
                    Judge Angel D. Mitchell on 3/5/2021. (This is a TEXT ENTRY ONLY. There
                    is no.pdf document associated with this entry.) (ht) (Entered: 03/05/2021)
03/05/2021   12     WAIVER OF PRELIMINARY HEARING by William Pope (Berger, Jerold)
                    (Entered: 03/05/2021)
03/05/2021          RULE 5(c)(3) REMOVAL HEARING PAPERS SENT TO USDC for the
                    District of Columbia as to William Pope. (mls) (Entered: 03/05/2021)




                                                                                                    3
